Electronically Filed
                                                          Supreme Court
                                                          SCOT-XX-XXXXXXX
                                                          03-APR-2019
                                                          02:23 PM
                            SCOT-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   LUKE J. WARNER, Petitioner,

                                  vs

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
            (CAAP-XX-XXXXXXX; S.P.P. NO. 18-1-000004)

  ORDER DENYING “SUPREME COURT APPEAL AND MOTION FOR INJUNCTIVE
       RELIEF SUPPLEMENT AND ADDENDUM WITH EXHIBITS 1-20”
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Luke J. Warner’s
document entitled, “Supreme Court Appeal and Motion for
Injunctive Relief Supplement and Addendum with Exhibits 1-20,”
filed on March 12, 2019, the documents attached thereto and
submitted in support thereof, and the record, it appears that
petitioner has alternative means to seek the requested relief and
fails to demonstrate that this court is the appropriate forum for
which to seek such relief.    Accordingly,
          IT IS HEREBY ORDERED that the “Supreme Court Appeal and
Motion for Injunctive Relief Supplement and Addendum with
Exhibits 1-20” is denied.
          DATED: Honolulu, Hawai#i, April 3, 2019.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson